59 Wis. 2d 354 (1973)
208 N.W.2d 321
STATE, Respondent,
v.
WHITE and another, Appellants.[*]
No. State 2.
Supreme Court of Wisconsin.
Argued June 5, 1973.
Decided June 29, 1973.
For the appellants there was a brief by William M. Coffey and Dennis P. Coffey, attorneys, and Cheryl S. Rosen of counsel, all of Milwaukee, and oral argument by William M. Coffey.
For the respondent the cause was argued by Betty R. Brown, assistant attorney general, with whom on the brief was Robert W. Warren, attorney general.
*355 PER CURIAM.
All members of the court participating agree that assignments of error argued on the appeal are, with one exception, without merit. On the remaining issue, the court is evenly divided. The trial judge refused to permit the defendants to be represented at trial by a volunteer, unpaid attorney in addition to courtappointed and compensated counsel and one other volunteer attorney. Mr. Justices WILKIE, BEILFUSS, and HEFFERNAN would reverse on the ground that error was of constitutional proportions involving the denial of counsel of defendants' choice. Mr. Justices HANLEY, CONNOR T. HANSEN, and ROBERT W. HANSEN would affirm on the ground that error was harmless in light of the fact that the representation afforded by court-appointed counsel and the additional volunteer attorney was concededly competent.
Mr. Chief Justice HALLOWS took no part.
NOTES
[*]  Motion for rehearing denied, without costs, on September 24, 1973.